Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 1 of 27 PageID #: 2385




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 JONATHAN D. KING,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    No. 1:18-cv-03524-SEB-MPB
                                                     )
 CITY OF FISHERS,                                    )
 TROY FETTINGER,                                     )
 KYLE MCFERRAN,                                      )
 ERIC FREEMAN,                                       )
 EDWARD GEBHART,                                     )
 MITCHELL S. THOMPSON,                               )
                                                     )
                              Defendants.            )

      ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS'
                 MOTION FOR SUMMARY JUDGMENT

         On November 13, 2018, Plaintiff Jonathan D. King pro se initiated this civil rights

  lawsuit against the City of Fishers, Indianapolis ("Fishers") and several of its police

  officers (collectively "Defendants" unless context requires otherwise). On May 15, 2019,

  the Magistrate Judge granted Mr. King's motion to file a second amended complaint in

  which Mr. King alleges that Defendants violated his rights under the Fourth and

  Fourteenth Amendments to the United States Constitution. [Dkt. 28]. Now before the

  Court is Defendants' Motion for Summary Judgment. 1 [Dkt. 47]. For the reasons set forth

  herein, Defendants' motion is granted in part and denied in part.




  1
   Defendants complied with the pro se notice requirements set out in our Local Rule 56-1(k).
  [Dkt. 50].
                                                 1
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 2 of 27 PageID #: 2386




                                      Preliminary Disputes

           Throughout the briefing on this motion, both parties have filed motions to strike

  directed at evidence or portions of briefing submitted by the other side. The Magistrate

  Judge denied each of these motions on various grounds. As he reminded the parties, our

  Local Rule 56-1(i) provides that issues related to the admissibility of evidence should not

  be raised via collateral motions, but instead in the context of summary judgment briefing.

  [Dkt 72, at 9; Dkt 82, at 2].2 To the extent challenges to the admissibility of evidence

  have, in fact, been properly raised in the parties' summary judgment briefing, we address

  them below.

           The Court, however, cannot ignore obvious deficiencies in the evidence,

  particularly in Mr. King's evidence as the respondent to the summary judgment motion.

  Though Mr. King is proceeding pro se, he was notified that in responding he must

  "support each fact [] asserted, and each factual disputed raised [], with citations to

  admissible evidence in the record[.]" Smith v. Adams, 804 Fed. Appx. 390, 391 (7th Cir.

  2020) (confirming that district courts may require pro se litigants to strictly comply with

  local rules regarding summary judgment briefing when they have been sufficiently

  warned of their duties). While we shall accord him the benefit of construing his briefing

  liberally, we cannot in doing so consider evidence that would clearly be inadmissible at

  trial.




  2
   On August 14, 2020, we overruled Mr. King's objections to the Magistrate Judge's Order. [Dkt.
  92].
                                                2
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 3 of 27 PageID #: 2387




         For example, we cannot credit statements in affidavits that plainly are not based on

  personal knowledge. FED. R. CIV. P. 56(c)(4) ("An affidavit or declaration used to support

  or oppose a motion must be made on personal knowledge[.]'"). In that same vein, we

  cannot accept as fact statements in affidavits reflecting a party's own speculations, legal

  conclusions, or arguments. Murry v. Barnes, 122 Fed. Appx. 853, 855 (7th Cir. 2004)

  (reiterating that "statements outside the affiant's personal knowledge or statements that

  are the result of speculation or conjecture or merely conclusory" do not meet the

  requirements of Rule 56).

         Nor can the court consider evidence not actually before us. For example, portions

  of Mr. King's affidavits describe what he alleges he heard on a police recording that was

  produced in discovery. This recording, either in original form or a copy thereof, has not

  been submitted as evidence. Thus, we cannot accept as true and accurate Mr. King's

  recapitulations of the statements allegedly made on the recordings. Smith, 805. Fed.

  App'x at 391-92 (affirming district court's exclusion of pro se plaintiff's references to

  video footage and 911 recordings when he failed to submit them to the court).

         One final procedural matter: Mr. King has filed a surreply brief. Per our Local

  Rule 56-1(d), "A party opposing a summary judgment motion may file a surreply brief

  only if the movant cites new evidence in the reply or objects to the admissibility of the

  evidence cited in the response." To the extent Mr. King's surreply addresses evidence

  raised for the first time in Defendants' reply brief or responds to Defendants' objections to

  the admissibility of evidence cited in Mr. King's response brief, it can and will be



                                                3
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 4 of 27 PageID #: 2388




  considered by the Court. We shall disregard, however, this Surreply to the extent it

  merely reiterates arguments previously raised in Mr. King's response brief.

                                         Background

         The following facts are undisputed between the parties, unless specifically noted

  otherwise.

         On November 11, 2016, Charlina O'Brien telephoned 911 to report that she had

  been involved in a physical altercation with her boyfriend, Mr. King. [Def. Exh. A].

  During the 911 phone call, Ms. O'Brien requested the aid of an ambulance, stating that

  her nose was bleeding and that it may have been broken by Mr. King. [Id.]. She

  confirmed that she believed Mr. King was still at his residence in Fishers, Indiana, though

  she, herself, had relocated to a neighbor's home. [Id.]. The 911 operator dispatched

  Fishers Police Officer Kyle McFerran, who was on routine patrol at the time, to

  investigate Ms. O'Brien's claims. [Id.; McFerren Aff. ¶¶ 3-5].

         When he arrived at Ms. O'Brien's location at the neighbor's house, Officer

  McFerran observed that she had multiple injuries, including a bloody nose, scratches on

  her chest and hands, a bloody toe on her left foot, and a bruise and scratch on her back.

  Officer McFerran also noted that Ms. O'Brien had dried blood on the side of her face, on

  her hand, and on her arm. [Id. ¶ 6, Exh. 1]. When Officer King asked Mr. O'Brien how

  her injuries were incurred, she explained that she had been arguing with Mr. King for

  several hours and that, during their argument, he struck her and "pushed her around the

  house." [Id. ¶ 7].



                                               4
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 5 of 27 PageID #: 2389




         While Officer McFerren was speaking with Ms. O'Brien, Sgt. Troy Fettinger of

  the Fisher's Police Department arrived on the scene. Sgt. Fettinger also observed Ms.

  O'Brien's injuries, and she reiterated to him that Mr. King had caused them. [Fettinger

  Aff. ¶¶ 3-5]. Ms. O'Brien informed the officers that Mr. King remained in his home, that

  he had access to several firearms, and that he typically carries a gun on his person.

  [McFerran Aff. ¶ 8].

         At this time, Officer McFerren and Sgt. Fettinger walked to Mr. King's nearby

  home. [Fettinger Aff. ¶ 6; McFerran Aff. ¶ 10]. Sgt. Fettinger went to the rear of the

  home while Officer McFerran approached the front. [Fettinger Aff. ¶ 7; McFerran Aff. ¶

  11]. Officer McFerran knocked on the front door of Mr. King's home several times

  before Mr. King answered. [McFerran Aff. ¶ 12]. Officer McFerran reports that, as Mr.

  King opened the door, he stepped backward into his home, blocking a clear view of his

  hands. [Id.]. This prompted Officer McFerren to order Mr. King to "show [] his hands

  and to exit the residence." [Id. ¶ 13]. According to Officer McFerran, rather that

  acquiesce to these demands, Mr. King invited Officer McFerran to enter his residence.

  [Id. ¶ 14]. Mr. King denies that he ever invited Officer McFerran inside. 3 [King Aff. 4, §

  9]. Officer McFerran continued his verbal orders to Mr. King to exit the home, and when


  3
    Defendants request that we strike this portion of Mr. King's affidavit declaring that he did not
  invite the officers in, asserting that it is inconsistent with his prior deposition testimony.
  Specifically, Mr. King testified at his deposition that he could not remember if the officers
  "asked if they could enter [his] home[.]" However, based on the evidence before us, Mr. King
  was not asked at his deposition if he invited the officers in, as Defendants now assert. Whether
  the officers requested permission to enter (and had that request granted) and whether Mr. King
  personally invited them in are not factually the same. We therefore disagree with Defendants that
  Mr. King's affidavit and deposition testimony are contradictory to an extent warranting that this
  portion of his affidavit be stricken.
                                                  5
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 6 of 27 PageID #: 2390




  he eventually complied, Officer McFerran handcuffed and Mirandized him. [McFerran

  Aff. ¶ 14].

         Having determined that Mr. King had been apprehended in the front yard of the

  residence, Sgt. Fettinger joined Officer McFerran there and together they entered the

  residence to "secure the interior and confirm that no one else was inside." [Id. ¶¶ 8, 9;

  McFerran Aff. ¶ 16].

         In the course of their inspection of the residence, Sgt. Fettinger discovered a door

  with a locked door knob, though, according to Sgt. Fettinger, the door was slightly ajar

  and easily opened when pushed. Sgt. Fettinger has stated that when he pushed the door

  open, he noticed that the door frame was slightly cracked and that the strike plate for the

  door lock was dismissing, rendering the lock useless. [Fettinger Aff. ¶¶ 14-16]. Mr. King

  is adamant, however, that the lock was in working order and that the room was secured.

  [King Aff. 1, § 1]. Sgt. Fettinger later advised Mr. King that the door to this room, which

  Mr. King regards as his "office," needed repair to ensure that it remained locked, which

  allegedly confused Mr. King since he believed the lock was secure. [Fettinger Aff. ¶ 7;

  King Aff. 1, § 5].

         Once Officer McFerran had secured Mr. King's residence, he returned to speak

  with Ms. O'Brien, whose injuries were being treated by paramedics of the Fisher's Fire

  Department. [McFerran Aff, ¶¶ 22-23]. During this second conversation with Officer

  McFerran, Ms. O'Brien informed him that she had been living with and dating Mr. King

  for seven years. [Id. ¶ 24]. She also reported that Mr. King had that day pulled her off the

  toilet, slapped her, and dragged and pushed her. [Id. ¶ 25]. She further told Sgt. Fettinger

                                                6
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 7 of 27 PageID #: 2391




  that Mr. King had smacked her in the nose, pulled her around by her arm, and pushed her

  into walls and down on the floor. [Fettinger Aff. ¶ 27]. Both Officer McFerran and Sgt.

  McFerran observed that, during their conversations with her, Ms. O'Brien was "visibility

  upset." [McFerran Aff, ¶ 26; Fettinger Aff. ¶ 27].

         Maria Rhea, a Fishers Fire Department paramedic who examined Ms. O'Brien at

  the scene, discovered that she had multiple bruises on her back and extremities as well as

  a contusion on her head. She also observed that Ms. O'Brien's fingers and toes were

  covered in blood and lacerations. Ms. O'Brien informed Ms. Rhea that Mr. King was her

  boyfriend of six years and that she feared for her life. Ms. Rhea conveyed this

  information to the police officers, finished treating Ms. O'Brien's wounds, and departed

  the scene, following Ms. O'Brien's denial of the offer to transport her to the hospital.

  [Rhea Affidavit, ¶¶ 6-12].

         Officer McFerran questioned Mr. King about the incident at the scene. Mr. King

  denied striking, punching, kicking, or otherwise physically harming Ms. O'Brien. He also

  claimed to have no knowledge as to how she received her injuries. [Fettinger Aff,

  McFerran Aff, ¶ 36]. Mr. King further advised Officer McFerran that this was not the

  first time that Ms. O'Brien had contacted the police to make false allegations against him.

  [Id. ¶ 37].

         Mr. King was arrested and taken into custody on the charge of domestic battery

  and transported to Hamilton County Jail, where he remained for four days, until

  November 15, 2016. [Sec. Am. Comp. ¶ 137]. Officer McFerran and Sgt. Fettinger have



                                                7
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 8 of 27 PageID #: 2392




  testified that they did not seize any items from Mr. King's residence on the day of his

  arrest. [Fettinger Aff. ¶ 39; McFerran Aff. ¶ 42].

         Mr. King alleges that, upon his return home on November 15, 2016, he noticed

  that his "guns and safe including its contents such as knives and ammunition" were

  missing from his allegedly locked home office. [Sec. Am. Comp. ¶ 138]. Three days

  later, on November 18, 2016, he reported the missing items to the Fishers Police

  Department. [Id. ¶ 139]. That night, Fishers Police Officer Eric Freeman went to Mr.

  King's residence to investigate the theft. [Def. Br., at 2, 22]. However, Officer Freeman

  refused to discuss with Mr. King the circumstances of his arrest several nights earlier,

  though Mr. King pressed to have that investigation continue. Mr. King also believes that

  Officer Freeman was complicit in a coverup that had been initiated by Officer McFerran

  and Sgt. Fettinger to steal or conspire to steal Mr. King's property. [Pl. Aff. 4, § 6].

         Officer McFerran and Sgt. Fettinger deny that at any time during their

  investigation or any time thereafter did they, or any other member of the Fishers Police

  Department, remove or otherwise facilitate the removal of personal property from Mr.

  King's home. [Fettinger Aff. ¶ 39; McFerran Aff. ¶ 42].

         On April 28, 2017, Mr. King sent a letter to Chief of Police Mitchell S. Thompson

  outlining his grievances related to his arrest for domestic battery as well as the

  subsequent investigations regarding the alleged theft of property from his home. Chief

  Thompson informed him that, because his criminal case was pending at that time and

  because he had an attorney representing him in that case, all communications would



                                                 8
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 9 of 27 PageID #: 2393




  necessarily need to go through Mr. King's attorney. [Thompson Aff, ¶¶ 4-5, 7-8; King

  Aff §§ 12-13].

         On June 1, 2017, following the dismissal of Mr. King's criminal charge, Assistant

  Chief of Police Edward Gebhart, 4 at the request of Chief Thompson, contacted Mr. King

  to discuss the matters contained in his letter to Chief Thompson. Mr. King requested that

  the Police Department admit that his arrest was unlawful, or, alternatively, issue a written

  explanation of "why it was standing behind its original position." Following a review of

  Mr. King's arrest record, Assistant Chief Gebhart explained to Mr. King that Sgt.

  Fettinger and Officer McFerran made their decision based on the information known to

  them at the time. [Gebhart Aff. ¶¶ 4-10; King Aff §§ 14-16].

         Mr. King's second amended complaint, which is the operative pleading at this

  point, seeks to hold Sgt. Fettinger, Officer McFerran, Officer Freeman, Chief Thompson,

  and Assistant Chief Gebhart personally liable for various constitutional violations. Mr.

  King charges Sgt. Fettinger and Officer McFerran with three violations of the Fourth

  Amendment, specifically alleging that they conducted an unreasonable search of his

  home (Count I), that they wrongfully arrested him without probable cause (Count II), and

  that they failed to secure his property (Count III). He further alleges that Sgt. Fettinger,

  Officer McFerran, Chief Thompson, Assistant Chief Gebhart, and Officer Freeman

  violated his Fourteenth Amendment due process rights by failing to properly investigate




  4
    Chief Thompson has since retired and Assistant Chief Gebhart promoted to Chief, though we
  refer to these individuals pursuant to the titles they held at the time.
                                                9
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 10 of 27 PageID #: 2394




  the domestic battery charge (Count IV). Finally, Mr. King seeks to hold Fishers

  accountable under a theory of Monell liability (Count V).

                                            Analysis

     I.       Standard of Review

           Summary judgment is appropriate where there are no genuine disputes of material

  fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A court must grant a motion for

  summary judgment if it appears that no reasonable trier of fact could find in favor of the

  nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 247-48 (1986). We neither weigh the evidence nor evaluate

  the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

  flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

  573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

           Where the movants seek judgment on a claim on which the nonmovant bears the

  burden of proof, as Defendants do here, the movants are entitled to judgment as a matter

  of law if they can point to a failure of proof in the record such that no reasonable jury

  could find in the nonmovant’s favor on one or more elements of his claims. Celotex

  Corp., 477 U.S. at 322-23.

     II.      Discussion

           Mr. King's constitutional claims are grounded in 42 U.S.C. § 1983, which imposes

  liability on “[e]very person” who “subjects, or causes to be subjected” another to the

  deprivation of federal rights under color of state law.

                                               10
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 11 of 27 PageID #: 2395




     A. Fourth Amendment Claims

           The Fourth Amendment protects “[t]he right of the people to be secure in their

  persons . . . and effects, against unreasonable searches and seizures[.]” U.S. Const.

  amend. IV. The touchstone of the Fourth Amendment is reasonableness under all the

  circumstances, Brigham City v. Stuart, 547 U.S. 398, 403 (2006), limned by balancing

  the public and private interests at stake in a given state intrusion into personal privacy.

  United States v. Hensley, 469 U.S. 221, 228 (1985).

     1. Disputed Questions of Material Fact Preclude a Grant of Summary Judgment on
        Count I

           Mr. King's Fourth Amendment allegations against Officer McFerran and Sgt.

  Fettinger are based on their unreasonable search of his home "without a legitimate

  investigative purpose." He lays out various specific grievances with respect to the

  officers' access to his office, which he asserts was locked at the time of their arrival and

  entry.

           It is undisputed that the officers did not have a warrant to search Mr. King's home.

  Because government entry into one's home is the "chief evil against which the Fourth

  Amendment is directed," the law presumes that a warrantless search was unreasonable.

  United States v. Sabo, 724 F.3d 891, 893 (7th Cir. 2013) (Payton v. New York, 445 U.S.

  573, 585 (1980)). There are, however, exceptions to this presumption.

           One exception exists where an individual consents to a search. United States v.

  Basinski, 226 F.3d 829, 834 (7th Cir. 2000). Here, the officers maintain that Mr. King

  invited them inside his home, while Mr. King insists that he did not. We will not weigh or


                                                11
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 12 of 27 PageID #: 2396




  attempt to resolve the credibility of these conflicting factual assertions at summary

  judgment. It is not within the Court's purview to decide on summary judgment whether

  Mr. King consented to the search of his home.

         The officers nonetheless assert that they are entitled to summary judgment on this

  claim based on the exigent circumstances exception to the warrant requirement. Because

  entry into and search of Mr. King's home was reasonable under the circumstances, so was

  their entry into his office. 5

         The exigent circumstances exception provides that "a warrantless entry into a

  dwelling may be lawful when there is a pressing need for the police to enter but no time

  for them to secure a warrant." Sutterfield v. City of Milwaukee, 751 F.3d 542, 557 (7th

  Cir. 2014). Well-recognized exigencies include situations where someone inside the

  home is in imminent danger, where the occupant inside a residence is armed, or where a

  suspect has fled into a dwelling. Id. (collecting cases). In determining whether exigent

  circumstances exist, we look to "whether it was reasonable for the police officers on the

  scene to believe, in light of the circumstances they faced, that there was a compelling

  need to act and no time to obtain a warrant." Id.

         The officers here do not cite to any of these exigencies. Instead, Officer McFerran

  and Sgt. Fettinger report entering Mr. King's home simply to confirm that no other




  5
    The Defendants confusingly assert that they are entitled to summary judgment on Count I on
  the grounds that they had sufficient evidence to seize Mr. King at the time. However, Count I
  relates only to the search of his home, not the arrest of Mr. King. Moreover, it does not follow
  that their purported probable cause to arrest Mr. King would establish that the "search . . . of Mr.
  King's home was not unreasonable" even though they had no warrant.
                                                   12
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 13 of 27 PageID #: 2397




  individuals were inside. Neither officer claims to have actually believed that anyone else

  was inside. Nor do the officers articulate any facts that could give rise to such a belief.

  There is no evidence before us, for example, that Ms. O'Brien had communicated that

  someone else was inside the residence. She herself was outside, being cared for by

  paramedics, so there was no issue of needing to reach her to provide emergent care.

  Though she told officers that Mr. King had access to weapons inside, by the time the

  officers searched the home, Mr. King was outside and securely handcuffed. Thus, there

  was no concern that he could or would access weapons located inside the house. So far as

  we are aware, Mr. King remained handcuffed and secured until he was transported to jail.

         The cases cited by Defendants are inapposite. The Ninth Circuit in United States v

  Brooks, for example, held that officers may make a warrantless entry if they "reasonably

  believe that a person is in need of immediate aid." 367 F. 3d 1128 (9th Cir. 2004). There,

  officers were dispatched to a hotel following a guest's report that there were sounds of a

  "woman being beaten" coming from the room next door. Id. at 1130. Officers reported to

  the hotel and went to the room responsible for the noises. There, they were confronted

  with a man and a crying woman, prompting their entry into the hotel room. The Ninth

  Circuit upheld the constitutionality and reasonableness of this entry in light of the need

  for the officers to confirm the physical safety of the woman. The Ninth Circuit

  nonetheless cautioned that this decision did "not suggest that domestic abuse cases create

  a per se exigent need for warrantless entry." Id. at 1137.

         In our case, as we have stated, there is no indication that the officers believed that

  anyone inside of Mr. King's home was in need of "immediate aid." Indeed, the victim was

                                                13
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 14 of 27 PageID #: 2398




  safe and secure outside and the alleged perpetrator had been apprehended. Accordingly,

  Brooks provides no guidance here. For these same reasons, our decision in Kirk v.

  Gregory as well as out of the District of Nebraska in United State v Lawrence are

  unhelpful in terms of providing support to the officers' defense. No. 1:05-cv-1681-SEB-

  TAB, at *10-11 (S.D. Ind. Sept. 28, 2007); 236 F. Supp. 2d 953, 961 (D. Neb. 2002). 6

          Accordingly, we deny Defendants' request for summary judgment on Count I.

      2. Officer McFerran and Sgt. Fettinger Possessed Probable Cause to Arrest Mr.
         King for Domestic Battery

         In analyzing the constitutionality of Fourth Amendment seizures, police-citizen

  interactions are divided into three types. United States v. Johnson, 910 F.2d 1506, 1508

  (7th Cir. 1990) (citing United States v. Black, 675 F.2d 129, 133 (7th Cir. 1982)). Under

  this framework, progressively deeper intrusions into a citizen’s privacy interests require

  progressively weightier justifications. See id. Consensual encounters over which police

  exercise no control, which are therefore not Fourth Amendment seizures at all, require no

  particularized suspicion to justify them. Id. Investigatory stops, or Terry stops, which are

  limited to brief, nonintrusive detentions require reasonable suspicion of criminality

  supported by specific, articulable facts. Id. Full arrests subjecting an arrestee to a litany of


  6
   Defendant's Reply brief also invokes the protective sweep exception to the warrant requirement
  as justification for searching Mr. King's office. As explained by the Seventh Circuit: "Under the
  protective sweep exception, officers may, incident to arrest and 'as a precautionary matter and
  without probable cause or reasonable suspicion, look in closets and other spaces immediately
  adjoining the place of arrest from which an attack could be immediately launched.'" Peals v.
  Terre Haute Police Dep't, 535 F.3d 621, 627 (7th Cir. 2008) (quoting Maryland v. Buie, 494
  U.S. 325, 334 (1990). The protective sweep exception serves to protect “the safety of police
  officers, who have an interest in ensuring their safety when they lawfully enter a house." Id.
  Here, however, the question of the officers' lawful entry into Mr. King's house remains
  unanswered. Consequently, the protective sweep exception is inapt.
                                                 14
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 15 of 27 PageID #: 2399




  intrusions, see Utah v. Streiff, 136 S. Ct. 2056, 2070 (2016) (Sotomayor, J., dissenting),

  require probable cause to believe the person is committing or has recently committed a

  crime. Johnson, 910 F.2d at 1508.

         There is no uncertainty here as to the type of police-citizen interaction between

  Mr. King and the Fishers' police officers. He had been formally arrested and taken into

  police custody. The requisite quantum of suspicion for arrests is probable cause, which

  Mr. King asserts the arresting officers did not have.

         “Probable cause exists if at the time of the arrest, the facts and circumstances

  within the officer’s knowledge are sufficient to warrant a prudent person, or one of

  reasonable caution, in believing, in the circumstances shown, that the suspect has

  committed, is committing, or is about to commit an offense.” Ramos v. City of Chicago,

  716 F.3d 1013, 1018 (7th Cir. 2013) (internal quotations omitted). Determinations of

  probable cause are mixed questions of fact and law, but when the facts are undisputed,

  the ultimate resolution of whether probable cause or reasonable suspicion existed

  becomes a question of law. United States v. Carlisle, 614 F.3d 750, 754, 2010 WL

  3155876 (7th Cir. 2010).

         Here, it is undisputed that at the time Mr. King was arrested for the offense of

  domestic battery, the officers were proceeding on the basis of the following

  circumstances and information.

         Ms. O'Brien had telephoned 911 to report that she had been assaulted by Mr. King

  and that she needed an ambulance to obtain needed medical treatment for her injuries.

  When Officer McFerran and Sgt. Fettinger arrived at Ms. O'Brien's location, they

                                               15
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 16 of 27 PageID #: 2400




  observed that she was visibly wounded with multiple injuries, including a bloody nose

  (which Ms. O'Brien believed to be broken), blood on her hands and face, and scratches

  on her arms, chest, and back. She repeatedly informed the officers and the paramedic that

  Mr. King had assaulted her by striking and punching her, pushing her, and dragging her

  around the residence and caused these injuries. She further reported to paramedics—who

  following their examinations discovered additional injuries to Ms. O'Brien's person—

  that she feared for her life.

         The officers questioned Mr. King, who denied causing Ms. O'Brien's injuries or

  knowing how she was injured. He also reported to the officers that Ms. O'Brien had

  previously lodged false reports to police that Mr. King had threatened her with a weapon.

         Based on the totality of these circumstances, we have concluded that the officers

  reasonably believed Mr. King had committed the crime of domestic battery. 7 Miller v.

  Whipker, 2004 WL 1622212, at *13 (S.D. Ind. Mar. 31, 2004) (finding probable cause

  based on similar facts); see also Lewis v. Hite, 2014 WL 1921735, at *3 (S.D. Ind. May

  14, 2014). We note by way of explanation for Mr. King, that our probable cause

  determination does not depend on the truth of the allegations against him. Lewis, 2014

  WL 1921735, at *3.

         Mr. King believes that the officers should not have believed Ms. O'Brien's story

  because of her "earlier false report," which he contends makes it "so very clear that she is



  7
   Indiana law provides: “a person who knowingly or intentionally touches a family or household
  member in a rude, insolent, or angry manner . . . commits a domestic battery, a Class A
  misdemeanor.” Ind. Code 35-42-2-1.3(a)(1).
                                               16
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 17 of 27 PageID #: 2401




  a "false reporter." Mr. King's communications to the officers that Ms. O'Brien had

  previously made false accusations against Mr. King, however, did not negate their

  contemporaneous, objective observations of her injuries coupled with her verbal reports

  that Mr. King had caused them. Police officers, when determining if probable cause

  exists to arrest, are well advised to conduct further investigation when there is

  information that would lead a reasonable officer to be suspicious of the victim's story, but

  the Seventh Circuit has nonetheless explained:

         Many putative defendants protest their innocence, and it is not the responsibility of
         law enforcement officials to test such claims once probable cause has been
         established. Consequently, the law does not require that a police officer conduct an
         incredibly detailed investigation at the probable cause stage. Accordingly, the
         inquiry is whether an officer has reasonable grounds on which to act, not whether
         it was reasonable to conduct further investigation.

         Spiegel v. Cortese, 196 F.3d 717, 724-25 (7th Cir.1999).

         Based on the information provided to them, the officers in the case before us had

  reasonable grounds to take Mr. King into custody and arrest him. Though Mr. King

  communicated to the officers Ms. O'Brien's history of "false reporting," the officers were

  not required to investigate that history at that moment nor to accept Mr. King's

  protestations of innocence, given the obvious and serious injuries to and statements by

  Ms. O'Brien. Id. It is true that a history of "false reporting" may undermine Ms. O'Brien's

  credibility as a witness, but this is "not a factor that makes [the officers'] reliance on her

  account of the facts unreasonable for purposes of probable cause to arrest." Miller, 2004

  WL 1622212, at *14. Accordingly, we are unpersuaded by Mr. King's claims that the

  officers ignored this "exculpatory evidence" when they proceeded with his arrest.


                                                17
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 18 of 27 PageID #: 2402




         Mr. King also cites various "inconsistencies" in Ms. O'Brien's statements made to

  police that day which, he contends, exhibited "extreme signs of lying." These alleged

  inconsistencies related to Ms. O'Brien initially attributing her nose injury to Mr. King

  punching or smacking her, while later claiming that he pushed her into the wall. The

  officers sought clarification as to what happened as they continued with their interview of

  her. Any such inconsistency does not undermine our conclusion that the officers had

  probable cause to arrest Mr. King.

         Importantly, the Seventh Circuit does not mandate that a putative victim provide a

  flawless account of events. Miller, 2004 WL 1622212, at *13; (citing Spiegel v. Cortese,

  196 F.3d 717 (7th Cir.1999), cert. denied, 530 U.S. 1243 (2000). In Spiegel, the Seventh

  Circuit explained:

         Nothing suggests that a victim's report must be unfailingly consistent to provide
         probable cause. The credibility of the putative victim or witness is a question, not
         for police officers in the discharge of their considerable duties, but for the jury in a
         criminal trial. We refuse to require law enforcement officers to delay arresting a
         suspect until after they have conclusively resolved each and every inconsistency or
         contradiction in a victim's account.

         Spiegel, 196 F.3d at 724-25.

         Accordingly, we hold that the officers were not unreasonable in their assessment

  of probable cause, even in light of this or any such inconsistency.

         "[O]nce probable cause has been established, officials have 'no constitutional

  obligation to conduct any further investigation in the hopes of uncovering potentially

  exculpatory evidence.'" Miller, 2004 WL 1622212, at *14 (quoting Eversole v. Steele, 59

  F.3d 710, 718 (7th Cir. 1995). While “[t]he continuation of even a lawful arrest violates


                                                18
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 19 of 27 PageID #: 2403




  the Fourth Amendment when the police discover additional facts dissipating their earlier

  probable cause," Mr. King has not identified any concrete facts that undermine the

  officers' probable cause to arrest him. Id. (quoting BeVier v. Hucal, 806 F.2d 123, 128

  (7th Cir.1986).

         For these reasons, summary judgment shall be entered for Defendants on Count II.

     3. There Is No Evidence That Officer McFerran or Sgt. Fettinger Stole Mr. King's
        Guns and Safe

         Count III of Mr. King's complaint alleges that Officer McFerran and Sgt. Fettinger

  violated the Fourth Amendment by seizing Mr. King's guns and safe or, alternatively, by

  "fail[ing] to reasonably secure" Mr. King's property resulting in the loss of Mr. King's

  property, even if these officers were not the one's to commit the actual theft.

         We begin by noting that there is simply no evidence that Officer McFerran and

  Sgt. Fettinger seized (or, as Mr. King puts it, "stole") any personal property belonging to

  Mr. King. Both officers have testified that they did not confiscate these items, either on

  the day of Mr. King's arrest or any day thereafter. In response, Mr. King runs through a

  convoluted thought process in the nature of a "process of elimination" which has led him

  to believe that the Fishers police officers were the most likely thieves. He opines that they

  there were "capable of removing a heavy safe" and that the time they spent responding to

  Ms. O'Brien's 911 call was actually a ploy to stake out Mr. King's home so they could

  subsequently break into his office so that they (or other Fishers personnel) could return




                                               19
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 20 of 27 PageID #: 2404




  and remove the safe. Thus, he argues, they must have been "working as a deceptive team"

  to steal his safe or to allow others to steal his safe. 8

         This trail of conjecture and speculation does not create any questions of fact

  relating to whether the officers seized Mr. King's property. Lucas v. Chi. Transit Auth.,

  367 F.3d 714, 726 (7th Cir. 2004). Mr. King has identified no specific facts or evidence

  supporting his claim; it is the product entirely of his own personal speculations. Such an

  unfounded theory is insufficient to overcome Defendants' motion for summary judgment,

  which, accordingly, we will grant in the officers' favor on this issue. Carmody v. Bd. of

  Trustees of Univ. of Illinois, 893 F.3d 397, 401 (7th Cir. 2018) ("[I]nferences that are

  supported by only speculation or conjecture will not defeat a summary judgment

  motion.")

         We turn next to Mr. King's claim that the officers failed to secure his home,

  thereby exposing his property to a risk of theft by others. This claim sounds in Fourteenth

  Amendment Procedural Due Process, rather than in Fourth Amendment reasonableness

  standards, but because Mr. King is proceeding pro se, we will construe his claim liberally

  and proceed to analyze it as if it had been properly alleged under the Fourteenth

  Amendment.




  8
    Indeed, we note that large portions of Mr. King's complaint and briefing are dedicated to
  theorizing about how the Fishers Police Department engaged in a series of misdeeds aimed at
  unlawfully arresting him so that officers could invade his home and facilitate the removal of his
  guns and, ultimately, engage in coordinated acts of deception to cover up this misconduct. No
  lengthy review of these allegations is required when there is simply no evidentiary support for
  Mr. King's imaginative theories.
                                                  20
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 21 of 27 PageID #: 2405




         The Fourteenth Amendment's procedural due process clause forbids states from

  depriving anyone of life, liberty, or property without due process of law. To prevail on a

  claim for procedural due process under the Fourteenth Amendment, a plaintiff must

  establish: (1) a protected property interest; (2) a deprivation of that property interest by an

  individual acting under the color of state law; and (3) a denial of due process. Booker–El

  v. Superintendent, Ind. State Prison, 668 F.3d 896, 900 (7th Cir.2012).

         Assuming arguendo, as Defendants do, that Mr. King could present facts

  satisfying the first two elements, we turn to Defendants' argument that there was

  nonetheless no due process violation here because Indiana law provides an adequate

  remedy for any of Mr. King's losses.

         State officials' unauthorized negligent or intentional deprivations of property do

  not violate due process so long as a state provides an adequate post-deprivation remedy

  for the law. Wynn v. Southward, 251 F.3d 588, 592, 2001 WL 564020 (7th Cir. 2001)

  (collecting cases). The Seventh Circuit has recognized that the Indiana Tort Claims act,

  which provides for state judicial review of property losses caused by state officials,

  provides such an adequate post-deprivation remedy. Id.

         Defendants are thus correct in their argument that there is no remedy for Mr.

  King's Fourteenth Amendment claim against Officer McFerran and Sgt. Fettinger; to the

  extent Mr. King believes the officers caused the loss of his property, his remedy arises

  under the Indiana Tort Claims Act, not a civil rights claim. Id.; see also Stork v.

  McKinley, 444 Fed. Appx. 920, 922, 2011 WL 5024160, at *1 (7th Cir. 2011) (reiterating

  that unauthorized deprivations of property could not violate one's due process right

                                                21
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 22 of 27 PageID #: 2406




  because Indiana Tort Claims Act provided adequate remedy); Wilson v. Civil Town of

  Clayton, Ind., 839 F.2d 375, 383, 1988 WL 8016 (7th Cir. 1988) (upholding court's

  dismissal of due process claims against officers in their personal and official capacities

  because Indiana Tort Claims Act provided adequate remedy); Johnson v. Wilson, 2008

  WL 360890, at *2 (S.D. Ind. Feb. 8, 2008) (granting summary judgment to officers for

  due process claim because Indiana Tort Claims Act provided adequate remedy).

         Summary judgment shall therefore enter in favor of Defendants on Count III.

     B. Defendants are Entitled to Summary Judgment, In Part, on Count IV

         The precise nature of Count IV is difficult to decipher from Mr. King's complaint

  and briefing.

         He reiterates in part his earlier claims against Sgt. Fettinger and Officer McFerran

  that he was wrongfully arrested and deprived of his property. As previously noted, these

  allegations fall within the scope of Mr. King's Fourth and Fourteenth Amendment claims

  against the officers, which we have already addressed and resolved.

         Mr. King has alleged that Chief Thompson, Assistant Chief Gebhart, and Officer

  Freeman "deliberately fail[ed] to correct the wrongful actions" of Sgt. Fettinger and

  Officer McFerran. In this claim, Mr. King appears to believe that these officers,

  following his arrest, should have continued to investigate whether there had been

  probable cause to arrest and ultimately that they should have admitted that Mr. King had

  been wrongfully arrested. This allegation underlies his claim of malicious prosecution

  against all of the officers.



                                               22
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 23 of 27 PageID #: 2407




         We begin by addressing Mr. King's claims that Chief Thompson, Assistant Chief

  Gebhart, and Officer Freeman violated his Fourteenth Amendment Due Process Rights

  by failing to properly "reinvestigate" the facts giving rise to his arrest.

         Defendants have construed Mr. King as alleging a class-of-one equal protection

  claim, that is, a claim for discrimination regardless of one's membership in a protected

  class. Engquist v. Oregon Dep't of Agr., 553 U.S. 591 (2008). In response, Mr. King

  contends that Defendants have incorrectly interpreted his complaint as alleging a

  violation of the Fourteenth Amendment's Equal Protection Clause.

         Defendants' Equal Protection Claim extrapolated from Plaintiffs' complaint is also

  difficult to understand. Though we concede that Mr. King's complaint is far from a model

  of clarity, it does not present any claims of discrimination. Mr. King's claim appears to be

  that these officers violated his due process rights by refusing to reinvestigate his arrest

  and remedy this purported wrong. While we doubt that the Fourteenth Amendment

  affords such a right to "reinvestigation" following one's arrest and that these officers (as

  opposed to the prosecutors) had any authority to remedy an allegedly wrongful arrest,

  Defendants have not advanced a thoughtful legal argument to this effect. 9 The Court will

  not craft Defendants' arguments for them. Accordingly, we deny the motion for summary

  judgment on this claim.




  9
    This theory receives only passing reference in Defendants' reply brief. Defendants also have
  invoked a misguided argument that Officer Freeman cannot be held liable because he does not
  have policy-making authority. Such a requirement, however, is irrelevant where an officer is
  sued in his individual (rather than official) capacity. See Estate of Sims ex rel. Sims v. Cty. of
  Bureau, 506 F.3d 509, 515 (7th Cir. 2007)
                                                   23
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 24 of 27 PageID #: 2408




         Turning to Mr. King's Fourteenth Amendment claim for malicious prosecution,

  Defendants argue that this claim does not survive because state law provides an adequate

  remedy. This is incorrect, as evident from the fact that the case on which Defendants

  have relied is no longer good law. See Newsome v. McCabe, 256 F.3d 747, 749 (7th Cir.

  2001), abrogated by Manuel v. City of Joliet, Ill., 137 S. Ct. 911 (2017). The Seventh

  Circuit has explicitly recognized "that Indiana state law does not provide an adequate

  remedy for malicious prosecution." Serino v. Hensley, 735 F.3d 588, 593 (7th Cir. 2013)

  (emphasis in original) (citing Julian v. Hanna, 732 F.3d 842 (7th Cir.2013)).

         Lacking any discussion of the correct standard of review for malicious prosecution

  claims brought pursuant to section 1983, as set out in Serino and Julian, we deny the

  request for summary judgment on this issue.

     C. Defendants are Entitled to Summary Judgment on Count V

         For each constitutional violation alleged, Mr. King seeks to hold Fishers

  accountable under a theory of Monell liability.

         It is well-settled that § 1983 does not allow “for a local government to be sued . . .

  for an injury inflicted solely by its employees or agents.” Monell v. Dep't of Social Servs.

  of City of New York, 436 U.S. 658, 690 (1978); Gernetzke v. Kenosha Unified Sch. Dist.

  No. 1, 274 F.3d 464, 468 (7th Cir. 2001). To successfully maintain a § 1983 action

  against a local government, a plaintiff must demonstrate the existence of an

  unconstitutional policy. “Locating a ‘policy’ ensures that a municipality is held liable

  only for those deprivations resulting from the decisions of its duly constituted legislative

  body or of those officials whose acts may fairly be said to be those of the municipality.”

                                               24
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 25 of 27 PageID #: 2409




  Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 403–04 (1997). Such a

  policy can take one of three forms: “(1) an express policy that, when enforced, causes a

  constitutional deprivation; (2) a widespread practice that, although not authorized by

  written law or express municipal policy, is so permanent and well-settled as to constitute

  a custom or usage with the force of law; or (3) an allegation that constitutional injury was

  caused by a person with final policy-making authority.” Rasche v. Vill. of Beecher, 336

  F.3d 588, 597 (7th Cir. 2003). Additionally, in certain circumstances, a municipality may

  be liable for constitutional violations resulting from its failure to properly train its

  officers. City of Canton v. Harris, 489 U.S. 378 (1989).

         We agree with Defendants that, to the extent the acts outlined in Count I or Count

  IV were constitutionally unsound, there is no evidence that these were anything but

  isolated incidents, which is insufficient for a Monell claim to survive. Thomas v. Cook

  Cty. Sheriff's Dep't, 604 F.3d 293, 303 (7th Cir. 2010) (internal quotations omitted);

  ("[T]here is no clear consensus as to how frequently such conduct must occur to impose

  Monell liability, except that it must be more than one instance . . or even three.");

  Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005) (finding that isolated incidents do

  not implicate a widespread implicit policy); Petropoulos v. City of Chicago, 448 F. Supp.

  3d 835, 840 (N.D. Ill. 2020) (“Both in the ‘widespread practice’ implicit policy cases and

  in the cases attacking gaps in express policies, what is needed is evidence that there is a

  true municipal policy at issue, not a random event.”).

         Mr. King again theorizes that the Fishers police officers acted in such a

  coordinated, deceptive manner that they must have been working together pursuant to a

                                                 25
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 26 of 27 PageID #: 2410




  widespread custom or practice. We emphasize, however, that Mr. King's speculations are

  not evidence, and there is simply no evidence to establish that, to the extent he may have

  been harmed, this harm was anything other than an isolated, random occurrence. Mr.

  King invites the Court to treat these assertions as "circumstantial evidence" of other

  instances of misconduct; however, no legal authorities permit that approach, especially

  when the "circumstantial evidence" is nothing more than Mr. King's unsubstantiated

  theories.

         We thus grant Defendants' request for summary judgment on Count V.

     III.     Defendants are Not Entitled to Rule 11 Sanctions

         Imbedded in Defendants' Reply brief is a request for sanctions pursuant to Federal

  Rule of Civil Procedure 11, on the grounds that Mr. King's Response brief contains

  frivolous, groundless accusations. As the Magistrate Judge has previously informed both

  parties, Rule 11(c)(2) as well as our Local Rule 7-1(g) require a "warning shot" to be

  given to adversaries prior to moving for sanctions. This places the adversary on notice

  and provides them an opportunity to remedy the alleged misconduct. Defendants have not

  indicated that they provided any "warning shot" to Mr. King. The request for sanctions is,

  therefore, denied.

                                       CONCLUSION

         Defendants' Motion for Summary Judgment [Dkt. 47] is granted in part and

  denied in part. The motion is denied with respect to Count I. It is also denied with

  respect to Count IV to the extent Mr. King alleges malicious prosecution and a failure to

  "reinvestigate." Summary judgment is granted to Defendants on Count II, III, and V, as

                                               26
Case 1:18-cv-03524-SEB-MPB Document 96 Filed 09/30/20 Page 27 of 27 PageID #: 2411




  well as on the portions of Count IV repeating the allegations set out in Count II and III,

  namely, the claims for wrongful arrest and seizure of Mr. King's property. Defendants'

  request for sanctions is denied.

  IT IS SO ORDERED.

        Date:           9/30/2020                   _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana


  Distribution:

  JONATHAN D. KING
  9898 River Oak LN W
  Fishers, IN 46038

  David A. Izzo
  SELECTIVE STAFF COUNSEL OF INDIANA
  david.izzo@selective.com




                                               27
